Defendant Bond Company, surety upon an appearance bond, appealed from an order denying motion under C. S., 600, to set aside judgment absolute. The other defendants signed supersedeas bond. On appeal here the judgment was affirmed. S. v. O'Connor, 223 N.C. 469. The opinion of this Court having been certified down, the court below entered decree affirming the judgment by default final against the defendant Bond Company and rendered judgment on the supersedeas bond against the individual defendants with interest from the January Term, 1942, at which term the judgment by default final was entered. The defendant Bond Company excepted and appealed. *Page 855 
The only exceptive assignments of error contained in the record are directed to the judgment against the individual defendants. We do not concede that a judgment upon an appearance bond does not bear interest. G. S., 24-5 (C. S., 2309). Even so, the individual defendants are the ones affected. If the defendant Bond Company is required to pay interest it will be required to do so by virtue of the terms of the statute. It cannot present here a contention in behalf of the other defendants. There is no merit in the appeal. The judgment below is
Affirmed.